Rao, Chief Judge:
The merchandise covered by the instant protest consists of 213 books, all of equal values, running in series from 1900 to 1946, which were classified as Jacquard designs on ruled paper, or cut on Jacquard cards, and parts of such designs and assessed with duty at the rate of 35 per centum ad valorem as provided for in paragraph 1409 of the Tariff Act of 1930.
It is claimed in said protest that 198 books of said merchandise should be properly entitled to be entered free of duty as provided for in paragraph 1714 of said act, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802, as manuscripts, not specially provided for.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the merchandise covered by the protest enumerated above consists of 213 books, all of equal values, running in series from 1900 to *661946, assessed with, duty at 35 per centum ad valorem under the provisions of paragraph 1409, Tariff Act of 1930.
That said books are hand-written in French on a graph-type paper, containing a swatch of material on each page, and in 15 of said books, in addition to the foregoing, also contain small graph cards with certain spaces inked in to form a pattern.
That 198 of said books are, in fact, hand-written manuscripts and are not any of the articles described in paragraph 1409 of said act.
It is claimed that 198 of said books are free of duty within paragraph 1714, Tariff Act of 1930.
That the protest be deemed submitted on this stipulation, the protest being limited to the claim for classification of 198 books under paragraph 1714, and abandoned as to all other claims and all other merchandise.
Upon the agreed facts, we hold the merchandise here in question, totaling 198 books which are handwritten in French on a graph-type paper and contain a swatch of material on each page, to be entitled to entry free of duty, as provided in said paragraph 1714, as modified by said General Agreement on Tariffs and Trade, as manuscripts, not specially provided for. To the extent indicated, the specified claim in the protest is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.